DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, and the phosphorous-containing species of claim 6 in the reply filed on 2/15/2022 is acknowledged.  The traversal is on the ground(s) that claim 15 cannot be practiced with a materially different product.  This is not found persuasive because claim 15 is a method for forming an article.  Materially different compositions, other than those represented by claim 1, can be formed into an article by molding, casting, or extruding.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, the limitation “based on the total weight of the phosphorous-containing flame retardant” is indefinite.  The wording is such that the 0.2 to 0.9 wt% is the amount of phosphorous contained in the phosphorous-containing flame retardant (based on the total weight of the phosphorous-containing flame retardant).  However, in the instant examples, the weight percent is based on the entire composition.  FR-1 is 10.5 percent phosphorous by weight, and FR-2 is 13.4 percent phosphorous by weight.  
Also, the word “about” is indefinite.  The instant specification provides no guidance as to the metes and bounds of the word “about”.  

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the poly(bisphenol A carbonate-bisphenol A phthalate ester)" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
The weight range of the poly(bisphenol A carbonate-bisphenol A phthalate ester) is also indefinite.  It is unclear whether it is 80-90 wt% of the copolycarbonate component of the composition, or 80-90 wt% of the entire composition.  


Regarding claim 11, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the word "preferably" and phrase “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the word and phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Wetering et al. (WO 2017/203480) in view of van der Weele et al. (2014/0107264).  
Regarding claims 1-6 and 12:  van de Wetering et al. teach a composition comprising of the high heat copolycarbonate 42 wt% PPC which comprises 15-25wt% BPA carbonate units and 75-85 wt% BPA phthalate units, a molar ratio of isophthalate to terephthalate of from 98:2 to 88:12, has a glass transition temperature of 170°C or higher, and has the structure of claim 3 [0004, 0020, 0078; Table 1], 9 wt% glass fibers, 33.45 wt%, of a BPA homopolycarbonate with a Mw of 19,000-23,000 [Table 1], 
van de Wetering et al. fail to teach the claimed phosphorus-containing flame retardant amount effect to provide the claimed amount of phosphorus.  
However, van de Weele et al. teach adding 4.3 or 6.7 wt% of flame retardant Fyrolflex Sol-DP to an analogous high-heat polycarbonate resin composition to obtain a UL94 V-0 flame retardance at 1.5 mm [EX 13, EX 14; Tables 7A and 7B].  Fyroflex Sol-DP has a 10.5 percent phosphorus by weight [Table 1], which would equate to 0.45 wt% or 0.7 wt% of added phosphorus based one the weight percent of the entire composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4.3 or 6.7 wt% of Fyrolflex Sol-DP as taught by van der Weele et al. to the composition van de Wetering et al. to improve the flame retardance of the composition, and provide a UL94 V-0 flame retardance at 1.5 mm.
Regarding claim 8:  van de Wetering teach 0.3 wt% of the additional flame retardant Rimar salt, 0.05 wt% phosphite (heat stabilizer/antioxidant) and 3 wt% of titanium dioxide (a colorant).
Regarding claim 9:  van de Wetering teach embodiments where the anti-drip agent is absent [0092; Examples; Claim 15]. 
Regarding claim 10:  van de Wetering teach 70 wt% PPC which comprises 15-25wt% BPA carbonate units and 75-85 wt% BPA phthalate units, a molar ratio of isophthalate to terephthalate of from 98:2 to 88:12, and has a glass transition temperature of 170°C or higher and has the structure of claim 3 [0004, 0020, 0078; Table 1], 9 wt% glass fibers, and (0.2 + 0.05) 0.25 wt% of the additive composition with a Vicat of 167.8°C [Ex. 10; Table 4].  

However, van de Weele et al. teach adding 4.3 or 6.7 wt% of flame retardant Fyrolflex Sol-DP to an analogous high-heat polycarbonate resin composition to obtain a UL94 V-0 flame retardance at 1.5 mm [EX 13, EX 14; Tables 7A and 7B].  Fyroflex Sol-DP has a 10.5 percent phosphorus by weight [Table 1], which would equate to 0.45 wt% or 0.7 wt% of added phosphorus based one the weight percent of the entire composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4.3 or 6.7 wt% of Fyrolflex Sol-DP as taught by van der Weele et al. to the composition van de Wetering et al. to improve the flame retardance of the composition, and provide a UL94 V-0 flame retardance at 1.5 mm.
The 70 wt% PPC in van de Wetering is very close to the claimed 80 wt%.  
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Regarding claim 11:  van der Wetering et al. teach an embodiment where the high heat copolycarbonate comprsises 20 to 30 weight percent of a copolymer of bisphenol-A and phthalimidine [0084, 0094, Claim 7], wherein BPA-PPPBP is given as a specific example [0038; Examples].  van de Wetering et al. teach a composition comprising of the high heat copolycarbonate 42 wt% PPC which comprises 15-25wt% BPA carbonate units and 75-85 wt% BPA phthalate units, a molar ratio of isophthalate to terephthalate of from 98:2 to 88:12, and has a glass transition temperature of 170°C or higher and has the structure of claim 3 [0004, 0020, 0078; Table 1], 9 wt% glass fibers, 33.45 wt%, of a BPA homopolycarbonate with a Mw of 19,000-23,000 [Table 1], 12 wt% of a PC-Si, and 
van de Wetering et al. fail to teach the claimed phosphorus-containing flame retardant amount effect to provide the claimed amount of phosphorus.  
However, van de Weele et al. teach adding 4.3 or 6.7 wt% of flame retardant Fyrolflex Sol-DP to an analogous high-heat polycarbonate resin composition to obtain a UL94 V-0 flame retardance at 1.5 mm [EX 13, EX 14; Tables 7A and 7B].  Fyroflex Sol-DP has a 10.5 percent phosphorus by weight [Table 1], which would equate to 0.45 wt% or 0.7 wt% of added phosphorus based one the weight percent of the entire composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4.3 or 6.7 wt% of Fyrolflex Sol-DP as taught by van der Weele et al. to the composition van de Wetering et al. to improve the flame retardance of the composition, and provide a UL94 V-0 flame retardance at 1.5 mm.
The 9 wt% glass fibers is very close to the claimed 10% glass fibers.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Regarding claim 13:  van de Wetering et al. teach a composition comprising of the high heat copolycarbonate 42 wt% PPC which comprises 15-25wt% BPA carbonate units and 75-85 wt% BPA phthalate units, a molar ratio of isophthalate to terephthalate of from 98:2 to 88:12, and has a glass transition temperature of 170°C or higher and has the structure of claim 3 [0004, 0020, 0078; Table 1], 9 wt% glass fibers, 33.45 wt%, of a BPA homopolycarbonate with a Mw of 19,000-23,000 [Table 1], 12 wt% of a PC-Si, and 0.35 of an additive composition (0.3 Rimar Salt + 0.05 phosphite). [Ex. 20; Table 6].  van de Wetering et al. teach a Vicat softening temperature of 156.5°C [Ex. 20].

However, van de Weele et al. teach adding 4.3 or 6.7 wt% of flame retardant Fyrolflex Sol-DP to an analogous high-heat polycarbonate resin composition to obtain a UL94 V-0 flame retardance at 1.5 mm [EX 13, EX 14; Tables 7A and 7B].  Fyroflex Sol-DP has a 10.5 percent phosphorus by weight [Table 1], which would equate to 0.45 wt% or 0.7 wt% of added phosphorus based one the weight percent of the entire composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4.3 or 6.7 wt% of Fyrolflex Sol-DP as taught by van der Weele et al. to the composition van de Wetering et al. to improve the flame retardance of the composition, and provide a UL94 V-0 flame retardance at 1.5 mm.
The 9 wt% glass fibers is very close to the claimed 10% glass fibers.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
	Regarding claim 14:  van der Wetering teach an article [Examples] that is an electrical circuit housing [0080; claim 3].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763